Citation Nr: 9901197	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-41 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected bilateral pes planus with calluses, plantar 
fasciitis and hammertoes, currently rated as 30 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, to include lumbosacral strain and degenerative 
disk disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1950 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
appellants claims of entitlement to: (1) an increased 
(compensable) disability rating for his service-connected 
bilateral pes planus (flat feet); (2) an increased disability 
rating in excess of 10 percent for his service-connected 
recurrent calluses of the right foot; and (3) an increased 
(compensable) disability evaluation for his service-connected 
recurrent calluses of the left foot.  The ROs March 1996 
rating decision also denied the appellants attempt to reopen 
his claims for service connection for a back disorder and 
bilateral hearing loss.  The appellant subsequently filed a 
timely notice of disagreement and substantive appeal 
addressing all of these issues.

In August 1997, the RO issue a rating decision that 
recharacterized and incorporated the appellants service-
connected bilateral pes planus, recurrent calluses of the 
right foot and recurrent calluses of the left foot as a 
single disability - bilateral pes planus with calluses, 
plantar fasciitis and hammertoes.  That rating decision 
also assigned a 30 percent disability rating for this 
condition, effective July 1995.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral pes planus is 
manifested by bilateral plantar fasciitis, accentuated pain 
on manipulation and use, and characteristic callosities.  The 
veteran is able to walk for a 1/4-mile and remain standing 
for 30 minutes.

3.  The veterans service-connected bilateral pes planus does 
not result in a more than severe bilateral foot condition.

4.  Following a rating action by the RO in February 1994, the 
veteran was notified in March 1994 that his claim for service 
connection for a back disorder remained denied; although he 
was provided his appellate rights, he did not appeal this 
decision.

5.  No competent medical evidence has been presented since 
the February 1994 rating decision which is relevant to or 
probative of an aggravation or incurrence of a back disorder 
during his active duty service and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

6.  In November 1992, the RO issued a rating decision that 
denied the veterans original claim for service connection 
for bilateral hearing loss and mailed him notification of 
this decision that same month; although he was provided his 
appellate rights, he did not appeal this decision.

7.  The evidence received since the ROs November 1992 rating 
decision is probative of a causal link between the veterans 
current bilateral hearing loss and his active duty military 
service.



CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus with calluses, plantar fasciitis and 
hammertoes, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Code 5276 (1998).

2.  The February 1994 rating decision of the RO denying 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

3.  Evidence received since the ROs February 1994 rating 
decision denying service connection for a back disorder, 
including lumbosacral strain and degenerative disk disease, 
is not new and material, and the veteran's claim for service 
connection for a back disorder has not been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

4.  The November 1992 rating decision of the RO denying 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 1991).

5.  Evidence received since the ROs November 1992 rating 
decision denying service connection for bilateral hearing 
loss is new and material, and the appellants claim for 
service connection for bilateral hearing loss is reopened. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Factual Background

A review of the veterans report of separation, Form DD 214, 
revealed that he served on active duty in the United States 
Army from August 1950 to August 1953.

In June 1992, the veteran filed his original claim for 
service connection for a back disorder and bilateral hearing 
loss.  On his statement in support of claim, VA Form 21-4138, 
he alleged that he injured his back while hitching an 
artillery piece to his half-track while serving on active 
duty in Germany.  He also claimed that he incurred hearing 
loss as a result of his exposure to the Twin 40s firing or 
the result of measles that he had in Germany.

In November 1992, the RO issued a rating decision that 
denied, in pertinent part, the veterans claims for service 
connection for a back disorder and bilateral hearing loss.  
The decision indicated that the veterans hearing was shown 
to be normal upon entry into service and upon separation.  
The veterans service medical records do not show any 
complaints of or treatment for this condition nor is there 
any evidence of these conditions within one year following 
your separation from active duty.  The veteran was notified 
of this decision via letter dated November 1992.  The veteran 
did not appeal the rating decision to the Board, and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).

In December 1993, the veteran filed a petition to reopen his 
claim for service connection for a back disorder.  In 
February 1994, the RO issued a rating decision that denied, 
in pertinent part, the veterans attempt to reopen.  The 
rating decision stated:

The veterans claim for service-
connection for a back condition  . . . 
was previously considered and denied by 
our decision of 11-4-92.  A review of the 
service medical records showed that the 
veteran was seen in December 1951, for 
complaints of back pain with no history 
of trauma and the initial diagnosis was 
lumbosacral myositis.  He was treated 
conservatively and was seen again in Jan. 
1953 for a back sprain for which he again 
received conservative treatment.  The VA 
medical reports shows that the veteran 
continues to have complaints of chronic 
low back pain and the x-ray reports of 
July 1993, (VA) shows that the veteran 
has degenerative bone and joint disease 
of the lumbosacral spine.  However, the 
evidence does not show an etiological 
relationship between the veterans back 
strain for which he was treated during 
service and his current back disability 
of degenerative bone and joint disease of 
the lumbosacral spine.  Although the 
current VA medical evidence shows that 
the veteran does have a current back 
disability, it does not present a new 
factual basis to establish that the 
veterans current back condition was 
incurred during military service or that 
it became disabling to a compensable 
degree within one year following 
discharge in August 1953.  

Outpatient treatment reports, dated July 1994 through October 
1996, were received from the VA medical center in 
Murfreesboro, Tennessee.  A review of these records revealed 
treatment for a variety of conditions.  A November 1994 
treatment report noted the veterans complaints of low back 
pain, secondary to his degenerative joint disease.  In July 
1995, the veteran was treated by the audiological clinic.  
The report of this consultation indicated that the veteran 
had a severe hearing loss in the right ear and that this was 
his good ear.  An August 1995 treatment report noted 
tenderness in the sacroiliac joints.  The report also 
indicated that he had a normal gait and that his spine 
exhibited a good range of motion.  In January 1996, the 
veteran was prescribed replacement arch supports.  An October 
1996 treatment report noted diagnoses of hypertension, 
degenerative joint disease and hearing loss.  

In May 1997, a decision, dated May 1986, was received from 
the Social Security Administration.  The decision noted that 
the veteran has past relevant work experience as a school 
janitor, maintenance man for a jail, jackhammer operator and 
self-employed woodworker.  The decision indicated that the 
veteran filed his claim for disability benefits in May 1985, 
and alleged onset of disability, due to a heart condition and 
hearing disorder, beginning in February 1985.  The decision 
noted that audiological testing conducted in July 1985 
revealed that the veterans speech reception threshold was 60 
percent in the right ear and non-existent in the left.  The 
decision also granted the veteran entitlement to disability 
benefits beginning in May 1985.

Along with the decision, medical treatment reports, dated 
April 1974 through March 1997, were received from the Social 
Security Administration.  A review of these records revealed 
treatment for a variety of conditions.  The report of an 
audiological examination, dated April 1974, noted the 
veterans narrative history of a hearing loss of fifteen 
years duration which has gradually become worse and which 
fluctuates.  The report noted that he has a twenty-three 
year history of noise exposure to jack hammers, chain saws, 
and blasting during his service in the Army Forces.  The 
report also noted that the veterans sons have severe or 
profound hearing losses as one of them attends Tennessee 
School for the Deaf and he plans to enroll the younger son in 
this institution when the younger son becomes of age.  
Audiological testing revealed mild to severe sensorineural 
loss in the right ear and a severe sensorineural loss in the 
left ear.  Speech discrimination was fair in the right ear 
and poor in the left ear.  A July 1985 internal medicine 
consultation noted the veterans complaints of chest pain, 
high blood pressure, shortness of breath, back pain, and 
hearing problems.  As to his back pain, the report noted:

[The veteran] states that he does 
experience pain in his lower back. The 
discomfort occurs off and on daily.  He 
has had the problem for 5 years, and he 
states that he cannot bend his back 
without pain.

Physical examination revealed that the veteran was able to 
hear regular conversation at six feet with some difficulty.  
Examination of his back revealed good alignment and no 
vertebral muscle spasm.  Range of motion of the veterans 
spine was reduced due to pain.  Straight leg raising tests 
were negative, bilaterally, to 35 degrees.  Sensory 
examination was intact and the veteran was reported to have 
walked into the office without the assistance of any device.  
X-ray examination of the lumbar spine revealed normal 
vertebral alignment and curvature, with mild osteophyte 
formation.  The consultation report concluded, in part, with 
diagnostic impressions of decreased hearing and low back 
pain.  A hospitalization report, dated August 1985, noted 
that the veteran was admitted with complaints of chest pain.  
The report noted, in part, that [e]ars; documented 
sensorineural deafness which he attributes to a jackhammer 
and to loud gun noise.  Patient denies any history of otitis 
or otorrhea.  The veteran reportedly had decreased hearing 
to the normal voice tone and that he was positive for 
sensorineural deficit.  He was discharged from the hospital 
after a five-day stay with diagnoses of: (1) uncontrolled 
essential hypertension, (2) unstable angina, and (3) 
arteriosclerotic heart disease.  In July 1996, an X-ray 
examination of the veterans lumbar spine revealed 
impressions of (1) moderate advanced degenerative disk 
disease of L4-L5, (2) advanced degenerative disk disease of 
the lumbosacral intervertebral disk, and (3) bilateral 
lumbosacral facet arthrosis.  A March 1997 treatment report 
noted the veterans complaints of back pain occurring every 
once in a while. 

In February 1997, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he has been 
prescribed arch supports for the front of both of his feet 
and that they are the the best thing Ive ever had to help 
me walk.  He noted, however, that he continues to have pain 
when he stirs around a little bit more than usual.  He 
indicated that he did not have problems walking, but that he 
does use a walking stick.  He noted that is able to walk 
about a 1/4-mile and can remain standing for 30 minutes.  He 
also noted that he does not take any medication for foot 
pain, but does rub them on occasion with Ben-Gay and soaks 
them every couple to three months to shave off calluses.  As 
to his claim for service connection for a back disorder, the 
veteran testified that he injured his back hooking up a 
trailer to his half-track during active duty service in 1953.  
Following his discharge from the service, in 1954, the 
veteran alleged that Dr. Charles Littrel treated him for a 
back disorder.  Dr. Littrel allegedly informed him that he 
had a pinched nerve in my legs.  The veteran reported 
that he had attempted to retrieve these records from Dr. 
Littrel, but was informed that they were destroyed.  
Following his discharge from the service, the veteran 
indicated that he was employed as a coal miner for several 
years and that he did not have any problems with his back 
during this time.  The veteran noted that he retired in 1985, 
and that he currently has arthritis, which causes him back 
pain.  As to his claim for service connection for hearing 
loss, the veteran alleged that he had the measles back in 
1952, and that this condition caused his current hearing 
loss.  He also indicated that he was exposed to loud noises 
during his active duty service and that he was not given a 
thorough hearing examination at the time of discharge from 
the service. 

In March 1997, a VA examination for feet was conducted.  The 
report of this examination noted the veterans narrative 
history of injuring his feet after falling from a telephone 
pole during active duty service.  The report listed the 
veterans current complaints of pain in the feet and lack of 
balance.  The examination stated, in part:

On observation, patient has contracted 
toes one through five and hammertoes two 
through five.  The toenails are long and 
thick and also incurvated on the digits 
one through five, right and left foot.  
There is a callus on the bottom of the 
right foot at the first and second 
metatarsal areas.  There is a thick 
lateral ridge which was lateral to the 
left first metatarsophalangeal joint.  
The toenails on the right, especially the 
right great toenail is mycotic.  On 
palpation, it was noted that the pedal 
pulses on the right and left posterior 
tibial pulses are palpable at 1+/4 and 
also the dorsalis pedis pulse arteries 
are nonpalpable bilaterally.  The 
patients feet are cool to the touch and 
he states that the feet are cold at night 
and he also gets cramps in his feet at 
night.  On dorsiflexion of the right 
foot, patient has dorsiflexion which is 
approximately 6-7 degrees and 
dorsiflexion of the left foot is 10 
degrees.  Also, on dorsiflexion of the 
both feet, patient has plantar fasciitis 
in the arch area and calves of both feet.  
When asked to stand on his toes, the 
patient is able to do so, but says it is 
difficult.  When asked to stand on his 
heels, again the patient is able to [do] 
so, but says it is also difficult or 
painful for him.  When asked to squat, 
the patient was unable to squat due to 
the pain in the knee and ankle joints.  
When the patient walks, he turns the 
right foot inward towards the midline of 
the body.

The report concluded with diagnoses of: (1) calluses on the 
right first and second metatarsal joint and also at the left 
first metatarsal; (2) plantar fasciitis, right and left foot; 
(3) ingrown nails of all digits one through five, right and 
left foot; and (4) contracted digits or hammertoes two 
through five, right and left foot.  
II.  Analysis

A.  Increased Disability Rating Claims

The veteran contends, in essence, that his service-connected 
disability, bilateral pes planus with calluses, plantar 
fasciitis and hammertoes, is more severely disabling than 
currently evaluated.  He asserts that his bilateral foot 
disorder is manifested by pain, poor balance, and an 
inability to walk for an extended period of time. 

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his bilateral 
foot disorder has increased in severity is plausible. See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self 
support of the individual.  38 C.F.R. § 4.10 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. Part 4, Diagnostic Code 5276 (1998).  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensably disabling.  Where 
there are moderate symptoms, bilaterally or unilaterally, 
with a weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet, a 10 percent rating will be granted.  
Severe bilateral manifestations, such as evidence of marked 
deformity (pronation and abduction, etc.), accentuated pain 
on manipulation and use, indications of swelling on use, and 
characteristic callosities, will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
schedular evaluation.

After a thorough review of the veterans claims file, the 
Board determines that the most appropriate rating for the 
veterans service-connected bilateral pes planus with 
calluses, plantar fasciitis and hammertoes, is a 30 percent 
disability evaluation under Diagnostic Code 5276.  The 
veterans most recent VA examination for feet, dated March 
1997, noted impressions of: (1) calluses on the right first 
and second metatarsal joint and on the left first metatarsal 
joint; (2) plantar fasciitis, right and left foot; (3) 
ingrown toenails; and (4) contracted digits or hammer toes 
two through five on the right and left foot.  The report also 
indicated that the veteran was able to stand on his toes and 
heels with some difficulty and that he walked with his right 
foot turned inwards towards the midline of the body.  

Although severe, the veterans bilateral pes planus is not 
shown to merit a rating in excess of 30 percent disabling 
under Diagnostic Code 5276.  There is no evidence showing 
that the veterans foot disorder is manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  At the February 1997 hearing conducted 
herein, the veteran testified that he could walk [a]bout a 
quarter of a mile and that he could remain standing for 
about 30 minutes.  He indicated that he was not currently 
taking any medication for foot pain and that his arch 
supports were the best thing Ive ever had to help me 
walk.  Accordingly, the preponderance of the evidence is 
against a rating in excess of 30 percent for the veterans 
bilateral foot disability.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veterans disabilities are rated, and that the Board 
has to consider the functional loss of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veterans disability under the 
diagnostic codes. DeLuca, 8 Vet. App. 202, 206 (1995).  
However, Diagnostic Code 5276, acquired flatfoot, does not 
evaluate the veterans foot disability with respect to loss 
of range of motion; therefore, sections 4.40 and 4.45, with 
respect to pain on motion, are not applicable. Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

B.  Reopening Claims on New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of 
Veterans Appeals (Court) provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was new and material.  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not inconsistent with 
the standard articulated in Chisholm and that the standard in 
Chisholm was clearer and more easily applied.  Colvin, 1 
Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term new and material set forth by 
VA in its own regulation and adopting instead a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits.  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
new and material.  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a disallowance of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence in the context of the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually new in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is probative of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is probative when it 
tend[s] to prove, or actually prov[es] an issue.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACKS 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
issue at hand in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
materiality questions are required in order for new 
evidence to be material.  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two materiality 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
there must be reasonable possibility that that new 
evidence . . . would change the outcome of the prior final 
decision in order to be considered material evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be so significant that it must 
be considered in order to fairly decide 
the merits of the claim, 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veterans 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is material; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veterans 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not new, the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if new evidence is not 
material in the sense that it is not relevant to and 
probative of the issue at hand, the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that new evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the issue at 
hand in the case, and therefore the new evidence was 
not material evidence and the inquiry ended, 
notwithstanding old evidence in the record pertaining to 
a nexus between the veterans psychiatric disorder and his 
military service).
i. Back Disorder

Initially, the Board observes that the last final denial of 
the veteran's claim for service connection for a back 
disorder was the February 1994 rating decision by the RO.  
Therefore, the Board will consider whether evidence submitted 
since that decision is new and material to reopen the claim.  
Since the February 1994 rating decision, the veteran has 
submitted essentially only two types of evidence: (1) lay 
evidence consisting of his statements and testimony, and (2) 
post service medical records of treatment.

The veterans own lay statements are not new because they 
merely repeat his claims already decided by the RO.  
Therefore, the Board concludes that the veterans statements 
in support of his claim to reopen are merely cumulative, and 
not new.  
Additionally, the Board notes that while lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis of the veteran's 
condition during service, or the etiology of his current 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellants own recitations 
of her medical history do not constitute new and material 
evidence sufficient to reopen her claim when this account has 
already been rejected by VA).  

Only the post service medical evidence submitted after 
February 1994 is new because this evidence was not before 
the RO when it denied service connection for a back disorder 
in February 1994.  The Board now considers whether the 
identified evidence is material in the sense of being 
relevant to and probative of the issues at hand in this case.  

In determining the issues at hand in this case, the Board 
notes that the ROs February 1994 rating decision denied the 
veteran's claim because the evidence of record does not 
show an etiological relationship between the veterans back 
strain for which he was treated during service and his 
current back disability of degenerative bone and joint 
disease of the lumbosacral spine.  Accordingly, the basis 
for the ROs February 1994 rating decision was that a 
relationship between his current back disorder and the 
veterans active duty service was not indicated.  This 
relates to the second and third elements of a well-grounded 
claim for service connection.  (A claim for service 
connection for a disorder typically involves three issues or 
elements:  (1) a current disability; (2) incurrence or 
aggravation of a disease or injury in service; and (3) a 
causal nexus between the current disability and the disease 
or injury incurred or aggravated in service.  Evans, at 284; 
Caluza v. Brown, 7 Vet. App 498, 506 (1995), affd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996)).

After a thorough review of the veterans claims file, the 
Board concludes that none of the newly submitted medical 
evidence relates the veteran's current back disorder to an 
injury or disease incurred during his active duty service.  
This evidence consists primarily of records reflecting his 
medical condition, including his back disorder, in the years 
following his active service, and as such they do not relate 
to the issue at hand.  A July 1985 consultation report noted 
that the veteran states he does experience pain in the 
lower back and that [h]e has had the problem for 5 
years.  An X-ray examination of the veterans lumbar spine, 
performed in July 1985, revealed a normal vertebral alignment 
and curvature and mild osteophyte formation.  A 
subsequent X-ray examination of the veterans back, dated 
July 1996, indicated that the veteran had moderately advanced 
degenerative disk disease. However, there is no nexus shown 
between this condition and the veterans active duty service.

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the February 1994 RO 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The RO's February 1994 rating decision denying service 
connection for a back disorder remains final.  See Hodge v. 
West, 155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 7105(c)(West 
1991); 38 C.F.R. § 3.156 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a back disorder, but is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 

Finally, the appellants representative requests that the 
Board determine whether the RO followed the M21-1 substantive 
rules requiring that full development of all claims be 
undertaken prior to the well grounded determination.  As 
such, he essentially contends that VA has expanded its duty 
to assist the claimant by certain provisions in VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1) and that the case should be 
remanded on the ground that VA has extended the duty to 
assist to claims that are not well grounded.  M21-1, 
Part III,  1.03(a) and Part VI,  2.10(f).  The Board, 
however, notes that the claims in this case already have been 
determined to be well-grounded.
ii.  Bilateral Hearing Loss

The veteran contends, in essence, that new and material 
evidence has been submitted to reopen his claim for service 
connection for bilateral hearing loss.  He alleges that he 
incurred bilateral hearing loss while in the service.  
Specifically, he claims that during his active duty service 
he was exposed to excessive noise from artillery and heavy 
vehicles.  He also alleges that he developed bilateral 
hearing loss, secondary to measles incurred while in the 
service.

Determining what the issue at hand in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the 
veterans claim for service connection for bilateral hearing 
loss was denied because this condition was not shown to have 
been incurred in or aggravated during the veterans active 
duty service.  Accordingly, the issue at hand is whether 
the veteran incurred or aggravated  bilateral hearing loss 
during his active duty service. 

The Board has reviewed all of the additional evidence 
received herein and concludes that there is evidence both new 
and material as it relates to this issue and, therefore, the 
claim is reopened.  An audiological examination report, dated 
April 1974, noted the veterans narrative history of a 
hearing loss of fifteen years duration which has gradually 
become worse.  The report also indicated that he had a 
twenty-three year history of noise exposure to jack 
hammers, chain saws, and blasting during his service in the 
Army Forces.  The report concluded with a diagnosis of mild 
to severe sensorineural loss in the right ear and severe 
sensorineural loss in the left ear.  
 
The Board concludes that this treatment summary report is 
new evidence because it was not previously before Board 
at the time of its November 1992 decision.  The remaining 
more difficult question, however, is whether the report is 
material because it is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

Although the audiological treatment report does not directly 
reflect inservice treatment for bilateral hearing loss, the 
evidence does add to the completeness of the record in 
the sense that it does suggest a relationship between the 
veterans current bilateral hearing loss and his active duty 
service.  Moreover, the audiological examination was 
performed over ten years prior to the veterans original 
claim for service connection for bilateral hearing loss.  
Thus, the evidence is material because it contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veterans bilateral hearing loss.  See Hodge, 
155 F.3d 1356 (1998).  Accordingly, without considering 
whether the evidence will change the outcome of the claim, 
the Board concludes that the audiological examination report 
is new and material evidence sufficient to reopen the claim 
for service connection for bilateral hearing loss.  Thus, the 
Board reopens the claim for service connection for bilateral 
hearing loss, and remands the claim below for further 
development.


ORDER

Entitlement to an increased disability evaluation, in excess 
of 30 percent, for service-connected bilateral pes planus 
with calluses, plantar fasciitis and hammertoes, is denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a back 
disorder, to include lumbosacral strain and degenerative disk 
disease, that benefit remains denied. 

New and material evidence having been submitted, the 
veterans claim for entitlement to service connection for 
bilateral hearing loss is reopened.


REMAND

Although the claim for service connection for bilateral 
hearing loss is now reopened, the Board finds that the case 
is not yet ready for final appellate review.  In light of the 
above action, the RO must adjudicate the veterans claim 
based on all of the evidence of record both old and new.

Accordingly, the case in hereby REMANDED to the RO for the 
following development:

The RO should adjudicate the 
veterans claim for entitlement to 
service connection for bilateral 
hearing loss on its merits, 
considering all of the evidence of 
record, both old and new.  If the 
result is not favorable to the 
appellant, he and his representative 
should be provided with a 
Supplemental Statement of the Case 
containing the law and regulations 
pertinent to his claim.  Prior to 
its consideration of the merits of 
the case, the RO may wish to have 
the appellant undergo an 
audiological evaluation and request 
an opinion as to the likelihood that 
the veterans bilateral hearing loss 
disorder more likely than not is 
related to his active duty service.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
